DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.
Claims 1, 3, 6, 7 and 11-13 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 6, 11 and 12 stand rejected and claim 13 is newly rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2011/0287028 A1, PTO-892, 11/02/2020) and further in view of Patel et al. (Am J Clin Dermatol 2017, PTO-892, 11/02/2020) and Langley et al. (Journal of the American Academy of Dermatology Volume 63, Issue 3, September 2010, Pages 457-465).
Benson discloses and claims a method for treating an IL-23 related condition in an animal, comprising administering a composition comprising an effective amount of an antibody comprising a light chain variable region comprising the amino acid sequence of SEQ ID NO: 116 and a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 106 to said animal (see Benson’s claim 6). Benson teaches that such a condition includes depression (see [0193]). Note that patients with depression have a depressed mood and SEQ ID NOs: 106 and 116 collectively comprise the instant CDRs of SEQ ID NOs: 5, 20, 44, 50, 56 and 73, as in claims 1 and 6. Benson teaches that the antibody can be administered subcutaneously or intravenously (see [0224]), as in claims 11 and 12. Benson teaches that one can also treat psoriasis (see [0189]). Benson does not teach treating a patient with both depression and psoriasis, as in claim 3 and does not teach The Hospital Anxiety and Depression Scale (HADS or HDS). 

Langley teaches that the IL-12/23 antibody ustekinumab improved depression symptoms as measured by HDS scores in psoriasis patients consistently through week 12 (see e.g. Fig 1 on p.462), as in the instant claim 1. Langely teaches that at least a portion of the patients had HDS scores greater than or equal to 11 prior to administration (see p.459, col.1 lines 20-22), as in the instant claim 13. Langley does not teach the instant IL-23 antibody. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Benson, Patel and Langley. The person of ordinary skill in the art would have been motivated to make and use the invention and treat depression patients with psoriasis since Benson teaches that one can treat either of the disorders with the IL-23 antibodies disclosed therein and because both Patel and Langley teach antibodies to IL-23 would be useful for the treatment of .

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive. Applicant asserts that none of the cited references teaches that the subject shows an improvement of a measure of depression comprising HDS 8 weeks after treatment. Applicant asserts that the present invention is based on the surprising discovery that a significant decrease in HDS is observed in subjects after only 8 weeks of treatment with guselkumab (see Figure 3 of the present application). Applicant asserts that this supplies a secondary consideration, i.e. unexpected results. 
This is not found persuasive since as set forth above, Langley teaches that the IL-12/23 antibody ustekinumab improved depression symptoms as measured by HDS scores in psoriasis patients consistently through week 12 (see e.g. Fig 1 on p.462). Here, at 8 weeks after initiation of treatment, the “Mean Improvement” in HDS scores is higher for both dosages of the IL-23 antibody (see specifically Fig 1A and Fig 1B). Thus, the instant results are actually expected from the prior art of record. 
Applicant asserts that Patel does not teach that any IL-23 specific antibody can be used to reduce depression. Applicant asserts that Patel cites to Langley to demonstrate that the IL-12/IL23 inhibitor ustekinumab decreased depression symptoms and that the clinical effectiveness of ustekinumab does not provide expectation of success in the clinical effectiveness of any other antibody. Applicant asserts a skilled artisan would recognize that antibodies having the same target may have unpredictable effects that can differ between the antibodies, as evidenced by Exhibit A. Thus, applicant alleges a skilled artisan would recognize that results relating to the use of ustekinumab does not reasonably predict the results of any other antibody that may target IL-23. Applicant asserts that unlike ustekinumab, the presently recited antibody is an IL-23 specific antibody and cannot be reasonably predicted from data related to the IL-12/IL-23 antibody, ustekinumab. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, Benson discloses and claims a method for treating an IL-23 related condition in an animal, comprising administering a composition comprising an effective amount of the instantly claimed antibody and teaches that such can be used to treat both depression and psoriasis, i.e. both patient 
The motivation to combine flows naturally from the suggestions of the prior art of record. The choice of treating the patient populations of the instant claims with the instant antibody is already supplied by Benson. That another antibody may not have shown what applicant claims or that the instant antibody blocks IL-23 in a different way from those of Patel and Langley does not mean that one of skill in the art would not use an art accepted scale (i.e. HDS) to experience success at 8 weeks, i.e. there is no reason that one of skill in the art would ignore the teachings of Patel and Langley and not treat with the instant antibody at 8 weeks and in doing so would have experienced that the HDS scores would have improved. Contrary to applicant’s argument, the combination of Benson, Patel and Langley provides a reasonable expectation of success. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. “Good science and useful contributions do not .

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. and further in view of Patel et al., Langley et al. and Randazzo et al. (US 2018/0094052 A1).
	Benson and Patel teach as set forth above but fail to teach the pharmaceutical composition of claim 7.  
	Randazzo teaches treating psoriasis, including using a preferred embodiment comprising an isolated anti-IL-23 specific antibody in a pharmaceutical composition at 100 mg/mL; 7.9% (w/v) sucrose, 4.0mM Histidine, 6.9 mM L-Histidine monohydrochloride monohydrate; 0.053% (w/v) Polysorbate 80 of the pharmaceutical composition, wherein the diluent is water at standard state (see [0011]).
	It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Benson, Patel, Langley and Randazzo. The person of ordinary skill in the art would have been motivated to make and use the invention because Randazzo teaches the pharmaceutical composition used in the instant claim 7 is a preferred embodiment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive. Applicant asserts that none of the cited references teaches or suggests that the subject shows an improvement of a measure of depression comprising HDS 8 weeks after treatment with the IL23 specific antibody. 
This is not found persuasive for the same reasons as set forth immediately above. The rejection of the claims over Benson, Patel and Langley is deemed proper. Therefore, the instant rejection is also deemed proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3, 6, 7, 11 and 12 stand provisionally rejected and claim 13 is newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of copending Application No. 15/719,899 (reference application) and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘899 claims are directed to treatment of psoriasis comprising administering an antibody to IL-23 comprising the instant SEQ ID NOs: 116 and 106. Accordingly, the ‘899 claims along with the collective prior art described in the rejections under 35 U.S.C. 103 render obvious the instant claims for treatment of both depression and psoriasis. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 7, 11 and 12 stand provisionally rejected and claim 13 is newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 of copending Application No. 15/813,767 (reference application) and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33 of the ‘767 application is directed to a method for 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 12 and 13 of U.S. Patent No. 7,935,344, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Claims 1, 2, 9, 10, 12 and 13 of  the ‘344 patent are directed to an isolated IL-23p19 antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claim 1, for example), a composition thereof (claims 10, 12 and 13, for example), wherein the CDRL1-3 of SEQ Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010). 

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 8 of U.S. Patent No. 9,353,181, and further in view of Benson et al., Patel et al., Langley et al., Gordon et al. and Randazzo et al., for the similar reasons above (over US 7,935,344). 
Note, claims 1, 2, 4, 5, 7 and 8 of ‘181 patent are directed to an isolated IL-23p19 antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 28 and 44, respectively (claim 1, for example), a composition thereof (claims 5, 7 and 8, for example), wherein SEQ ID NO:50, 56, 73, 5 and 44 are 100% identical to the present SEQ ID NO:50, 56, 73, 5, and 44, respectively. SEQ ID NO:28 comprises 17 amino acids, wherein 5 amino acids are “Xaa”, which are specifically defined as being certain specific amino acids (see the sequence listing), and comprises the amino acid sequence of SEQ ID NO:20, which is 100% identical to the present SEQ ID NO:20.  Therefore, claim 1 of the patent encompasses an IL-23p19 antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ 

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 7, 9 and 10 of U.S. Patent No. 7,993,645, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al.
Claims 2, 6, 7, 9 and 10 of ‘645 patent are directed to an isolated IL-23p19 antibody comprising the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 (claim 2, for example), a composition thereof (claims 7, 9 and 10, for example), wherein the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 are 100% identical to the present SEQ ID NO:116 and 106, respectively. In addition, ‘645 patent teaches the use of the composition of the anti-IL-23p19 antibody for treating diseases including psoriasis (column 44, lines 29-31, for example).  Accordingly, the ‘645 claims along with the collective prior art described in the rejections under 35 U.S.C. 103 render obvious the instant claims for treatment of both depression and psoriasis

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 and 9 of U.S. Patent No. 10,030,070, and further in view of Benson et al., Patel et al., .  

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 11-13 and 17-19 of U.S. Patent No. 9/783,607, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al., for the similar reasons above (over US 7,935,344 and US 7,993,645).  

Claims 1, 3, 6, 7, 11 and 12 stand rejected and claim 13 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6-8 of U.S. Patent No. 8,221,760, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Claims 1, 3, 4 and 6-8 of ‘760 patent are directed to a method for treating an IL-23 related condition by administering a composition comprising an antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claims 1 and 7, for example), or a composition comprising an antibody comprising the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 (claims 4 and 8, for example), wherein the composition can be administered subcutaneously (claims 3 and 6, for example); and wherein the IL-23 related condition includes psoriasis (claims 1 and 7, for example). The CDRL1-3 of SEQ ID NO: 50, 56 and 73, and CDRH1-3 of SEQ ID NO: 5, 20 and 44 of the patent are 100% identical to the present SEQ ID NO: 50, 56, 73, 5, 20 and 44, respectively; and the VL of SEQ ID NO: 116, and . 

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive. Applicant asserts that the claims should not be subject to these rejections for the reasons provided in response to the rejections under 35 U.S.C. § 103 and the results achieved in the claimed invention. 
This is not found persuasive for the same reasons as set forth above. Therefore, the instant rejections are also deemed proper. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
11 September 2021